

 
EMPLOYMENT AGREEMENT
 
Employment Agreement, between Duska Therapeutics, Inc., a Nevada corporation
(the "Company"), and James S. Kuo (the "Employee").
 

1.  
For good consideration, the Company employs the Employee on the following terms
and conditions.

 

2.  
 Term of Employment. Subject to the provisions for termination set forth below
this agreement will begin the day the Company closes on a financing of at least
$5 million, which is anticipated to be September 24, 2007.

 

3.  
 Salary. The Company shall pay Employee a salary of $250,000 per year, for the
services of the Employee, payable semimonthly.

 

4.  
 Stock options. Upon commencing employment, the Company shall grant nonqualified
stock options to purchase 8% of the Company's fully-diluted stock (calculated
immediately after the Company has closed on a minimum $5 million in financing).
Twenty five percent (25%) of the Employee’s stock options will vest on the first
day of employment with an exercise price of $0.50 per share with the remaining
75% vesting at a rate of 2.083% per month on the same day of each of the 36
calendar months following the effective date of this agreement, beginning with
the 30th day after the closing. The exercise prices of the second 50% of the
options will be $0.75 per share, with the remaining 25% at an exercise price of
$1.00 per share. Any unvested stock options will immediately vest and become
exercisable upon the closing of a merger or sale of substantially all of the
Company’s assets. This provision is subject to the approval by the board of
directors and shareholders, if necessary, to change the 2004 Equity Incentive
Plan to permit such options to be awarded.

 

5.  
Annual bonus and salary increase. The Employee shall receive an annual bonus
upon the achievement of written objectives set by the Company’s Board of
Directors in the prior year. The target bonus will be up to 35% of the base
salary, subject to the discretion of the Board of Directors. The Employee shall
receive an annual salary increase subject to the discretion of the Board of
Directors, but at a minimum, the increase shall be equal to the rate of
inflation in San Diego, California as measured by the prior year’s Consumer
Price Index.

 

6.  
Duties and Position. The Company hires the Employee in the capacity of Chief
Executive Officer.

 

7.  
Employee to Devote Full Time to Company. The Employee will devote full time,
attention, and energies to the business of the Company, and, during this
employment, will not initiate and engage in any other for profit business
employment. Employee is not prohibited from making personal investments in any
other businesses provided those investments do not require active involvement in
the operation of said companies. Not-withstanding the foregoing, the Employee is
permitted to serve as a Board Director of other companies, provided that said
company’s business does not directly compete with the Company’s business.

 
 

--------------------------------------------------------------------------------


 
 

8.  
Confidentiality of Proprietary Information. Employee agrees, during or after the
term of this employment, not to reveal confidential information, or trade
secrets to any person, firm, corporation, or entity not covered by a
confidentiality agreement between said entity and the Company. Should Employee
reveal or threaten to reveal this information, the Company shall be entitled to
an injunction without providing a bond or undertaking restraining the Employee
from disclosing same, or from rendering any services to any entity to whom said
information has been or is threatened to be disclosed, the right to secure an
injunction is not exclusive, and the Company may pursue any other remedies it
has against the Employee for a breach or threatened breach of this condition,
including the recovery of damages from the Employee.

 

9.  
Reimbursement of Expenses. The Employee may incur reasonable expenses for
furthering the Company's business, including expenses for entertainment, travel,
and similar items. The Company shall reimburse Employee for all business
expenses after the Employee presents an itemized account of expenditures,
pursuant to Company policy.

 

10.  
Benefits. The Company will pay for reasonable premiums for medical, dental and
orthodontic benefits for the Employee and his immediate family. Notwithstanding
any provision to the contrary, the Company’s reimbursement obligation under this
Section 10 shall never exceed $20,000 per year.

 

11.  
Vacation. The Employee shall be entitled to accrue vacation time of three weeks
yearly at full pay. The Employee shall cease accruing vacation time after
accruing 12 weeks of unused vacation time.

 

12.  
Office. The Company shall provide the Employee with an office in the San Diego,
California area. The monthly rent shall not exceed $2,500 during the first 12
months.

 

13.  
Disability. In the event that the Employee cannot perform the duties because of
illness or incapacity for a period of more than eight (8) weeks, the
compensation otherwise due during said illness or incapacity will be reduced by
50% (fifty percent) . The Employee's full compensation will be reinstated upon
return to work. However, if the Employee is absent from work for any reason for
a continuous period of over two (2) months, the Company may terminate the
Employee's employment, and the Company's obligations under this agreement will
cease on that date.

 

14.  
Termination of Agreement. Without cause, the Company may terminate this
agreement at any time upon 30 days' written notice to the Employee. If the
Company so requests, the Employee will continue to perform his/her duties and
may be paid his/her regular salary up to the date of termination. In addition,
the Company will pay the Employee accrued and unpaid vacation and over the three
months following the date of the termination a severance allowance of $62,500
less taxes and Social Security required to be withheld. Medical and dental
benefits reimbursements would also continue over the three months following the
date of termination. The Employee may terminate employment upon 30 days' written
notice to the Company. Employee may be required to perform his or her duties and
will be paid the regular salary to date of termination but shall not receive the
aforementioned severance allowance. Notwithstanding anything to the contrary
contained in this agreement, the Company may terminate the Employee's employment
upon 30 days' notice to the Employee should any of the following events occur:

 
 

--------------------------------------------------------------------------------


 
 

(a)  
The sale of substantially all of the Company's assets to a single purchaser or
group of associated purchasers; or

 

(b)  
The sale, exchange, or other disposition, in one transaction of the majority of
the Company's outstanding corporate shares; or

 

(c)  
The Company's decision to terminate its business and liquidate its assets;

 

(d)  
The merger or consolidation of the Company with another company.

 

(e)  
Bankruptcy or chapter 11 reorganization.

 
In the case of (a) (b) (c) or (d), the Company will pay the Employee over the
three months following the date of the termination a severance allowance of
$62,500 less taxes and Social Security required to be withheld. In addition, all
stock options granted to Employee will fully vest immediately and become
exercisable.
 

15.  
Death Benefit. Should Employee die during the term of employment, the Company
shall pay to Employee's estate any compensation due through the end of the month
in which death occurred as well as vested stock options.

 

16.  
Proprietary Information & Innovations Agreement. The Employee hereby agrees to
sign and be bound by the Company’s standard Proprietary Information and
Innovations Agreement, in substantially the form set forth in Exhibit A hereto
(the “Proprietary Information Agreement.”) The Employee shall be bound by the
Proprietary Information Agreement even if the Employee does not sign the
Proprietary Information Agreement.

 

17.  
Assistance in Litigation. Employee shall upon reasonable notice, furnish such
information and proper assistance to the Company as it may reasonably require in
connection with any litigation in which it is, or may become, a party either
during or after employment. If Employee’s assistance is requested after
Employee’s termination other than for cause, and Employee is not a named
defendant in the litigation, the Company shall reasonably compensate Employee
for his time in assisting the Company, provided such compensation is permitted
under applicable law.

 

18.  
Effect of Prior Agreements. This Agreement supersedes any prior agreement
between the Company or any predecessor of the Company and the Employee, except
that this agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Employee of a kind elsewhere provided and not
expressly provided in this agreement.

 

19.  
Settlement by Arbitration. Any claim or controversy that arises out of or
relates to this agreement, or the breach of it, shall be settled by arbitration
in San Diego, California by a single arbitrator in accordance with the rules of
the American Arbitration Association. Judgment upon the award rendered may be
entered in any court with jurisdiction. This Agreement is entered into in San
Diego, California and shall be construed under the internal laws of California.

 

20.  
Limited Effect of Waiver by Company. Should Company waive breach of any
provision of this agreement by the Employee, that waiver will not operate or be
construed as a waiver of further breach by the Employee.

 

21.  
Severability. If, for any reason, any provision of this agreement is held
invalid, all other provisions of this agreement shall remain in effect. If this
agreement is held invalid or cannot be enforced, then to the full extent
permitted by law any prior agreement between the Company (or any predecessor
thereof) and the Employee shall be deemed reinstated as if this agreement had
not been executed.

 
 

--------------------------------------------------------------------------------


 
 

22.  
Assumption of Agreement by Company's Successors and Assignees. The Company's
rights and obligations under this agreement will inure to the benefit and be
binding upon the Company's successors and assignees.

 

23.  
Oral Modifications Not Binding. This instrument is the entire agreement of the
Company and the Employee. Oral changes have no effect. It may be altered only by
a written agreement signed by the party against whom enforcement of any waiver,
change, modification, extension, or discharge is sought.

 

24.  
Construction. Each party has been urged to consult with independent legal
counsel. Therefore, this Agreement shall not be strictly construed against the
drafting party or parties.

 

25.  
Counterparts. This Agreement may be executed in original or faxed counterparts.

 

Signed this_____ day of September, 2007               /s/ Amir Pelleg    
/s/ James S. Kuo

--------------------------------------------------------------------------------

Duska Therapeutics, Inc., a Nevada
corporation
   

--------------------------------------------------------------------------------

James S. Kuo, M.D., M.B.A. By:
Dr. Amir Pelleg
      Title:
President
     

 

--------------------------------------------------------------------------------

